UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2115


MISSIONS TO MILITARY ACCOUNT NO. 1 AND ACCOUNT NO. 2; SAFE
HARBOR CHRISTIAN FOUNDATION; CCR DATA SYSTEMS, INC.; KEITH
DAVEY,

                     Plaintiffs - Appellants,

              and

ALBERT YALE; NORMAN REGISTER; VALERIE REGISTER; MARILYN
YALE; MARY LYNN VAN HORN; MARCIA CANADAY; JIMMY CANADAY;
PAULA CANADAY; EDWARD ESTES, III; EDWARD ESTES, IV; CLAGGETT
AND SONS, INC.; P3T, LTD.; THADDEUS CLAGGETT; EMILY CLAGGETT;
ERIC LEHNER; DAVID ABEL; JUDY ABEL; JOHN MCFERREN, JR.; ALICE
MCFERREN; HENRY TURNER; TOM PRINSEN; GERALD WEBBER; ROGER
PETERSON; TIMOTHY VALENTINE; ROXANNE WYMER,

                     Plaintiffs,

              v.

COMMUNITYONE BANK, N.A.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:15-cv-00403-RJC-DSC)


Submitted: January 28, 2020                                   Decided: February 11, 2020


Before AGEE and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Sebastian Rucci, LAW OFFICES OF SEBASTIAN RUCCI, Youngstown, Ohio, for
Appellants. Bradley R. Kutrow, T. Richmond McPherson, III, MCGUIREWOODS LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Missions to Military Account No. 1 and Account No. 2, Safe Harbor Christian

Foundation, CCR Data Systems, Inc., and Keith Davey (collectively, “Appellants”) appeal

the district court’s order granting summary judgment to Defendant CommunityOne Bank,

N.A., on Appellants’ claims that CommunityOne Bank violated North Carolina’s Uniform

Fiduciaries Act, N.C. Gen. Stat. §§ 32-1 to 13 (2019). Appellants also contend that the

court erred in denying leave to file a second amended complaint. We have reviewed the

parties’ briefs and the joint appendix and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Yale v. CommunityOne Bank, N.A., No. 3:15-

cv-00403-RJC-DSC (W.D.N.C. Aug. 20, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3